Case: 17-12289   Date Filed: 03/08/2019   Page: 1 of 5


                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 17-12289
                      Non-Argument Calendar
                    ________________________

                  D.C. Docket No. 7:17-cv-00007-HL



MAE SINGLETARY,
VICTOR MEYERS,
DEBBIE MEYERS,

                                                        Plaintiffs-Appellants,

                                versus

UNITED STATES DEPARTMENT OF AGRICULTURE
RURAL ECONOMIC AND COMMUNITY DEVELOPMENT DIVISION,
ED PEACE, USDA,
JESSICA KANG, Tift Regional Medical Center,
ALPHA RAY, Tift Regional Medical Center,
HOUSTON SHAULTZ, Tift County Code of Enforcement,
KATHY ABERSON, Tift Regional Medical Center,

                                                      Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Georgia
                   ________________________
                          (March 8, 2019)
                  Case: 17-12289      Date Filed: 03/08/2019   Page: 2 of 5


Before BRANCH, GRANT, and JULIE CARNES, Circuit Judges.

PER CURIAM:

         Plaintiffs Mae Singletary, Victor Meyers, and Debbie Meyers appeal the

dismissal of their pro se complaint alleging harassment, damages, and pain and

suffering related to housing and medical issues. We affirm. On these facts, the

district court’s dismissal of the complaint—which fell far short of federal pleading

requirements—was supported by our precedents. Plaintiffs have also failed to

raise any argument regarding the dismissal on appeal.

                                                I.

         Plaintiffs filed a lawsuit in the Middle District of Georgia against the United

States Department of Agriculture and one of its employees, three individuals

associated in some way with Tift Regional Medical Center, and a Tift County code

enforcement officer. They filled out a “Complaint for a Civil Case” form, but the

information they entered on the form shed no light on the nature of their claims,

the actions of the defendants giving rise to those claims, or the basis for federal

court jurisdiction.

         The district court held a “pro se status conference,” during which it informed

Singletary and Victor Meyers 1 that their complaint was “not drawn up properly,”




1
    Debbie Meyers, who lives in New York, did not attend.

                                                2
               Case: 17-12289      Date Filed: 03/08/2019    Page: 3 of 5


and that they could not hope to succeed without a lawyer. The court strongly

encouraged them to hire an attorney and offered to continue the case to give them

an opportunity to do so. Plaintiffs nonetheless chose to proceed without an

attorney.

      That same day, plaintiffs filed an amended complaint, which consisted of a

copy of their original complaint and some letters and other material that they had

apparently intended to file along with their original complaint. None of the

material attached to their amended complaint provided a basis for federal

jurisdiction or clarified either the nature of their claims or the specific acts of the

defendants that gave rise to their suit.

      Two months after plaintiffs filed their amended complaint, the district court

instructed them that it was still insufficient and ordered them to amend again,

specifically directing them to provide (1) the basis for federal jurisdiction; and

(2) facts sufficient to state a claim for relief, including the specific conduct of each

defendant that entitled them to relief, dates and locations of the alleged wrongful

conduct, and the harm that each plaintiff suffered as a result. The court warned

plaintiffs that the failure to amend their complaint would result in dismissal for

failure to prosecute.

      Plaintiffs did not file a second amended complaint. Instead, they each filed a

notarized letter addressed to the district court judge. None of the letters complied


                                            3
               Case: 17-12289      Date Filed: 03/08/2019     Page: 4 of 5


with the district court’s instructions to remedy the deficiencies in the amended

complaint. Faced with a complaint that did not meet even the most basic pleading

requirements and plaintiffs who refused to amend, the district court dismissed the

amended complaint for failure to prosecute, just as it said it would do. This appeal

followed.

                                            II.

      The dismissal was likely well within the district court’s authority and

discretion. See Jackson v. Bank of America, N.A., 898 F.3d 1348, 1358–59 (11th

Cir. 2018) (affirming the district court’s dismissal with prejudice where plaintiffs

failed to correct deficiencies in their rambling, incomprehensible “shotgun”

complaint after being given an opportunity to do so); see also Moon v. Newsome,

863 F.2d 835, 837 (11th Cir. 1989) (“While dismissal is an extraordinary remedy,

dismissal upon disregard of an order, especially where the litigant has been

forewarned, generally is not an abuse of discretion.”). But we need not reach this

issue, because plaintiffs have not actually challenged the dismissal on appeal.

      In place of the brief required by Federal Rule of Appellate Procedure 28 and

Eleventh Circuit Rule 28-1, each plaintiff submitted a letter to this Court. None of

the letters address the district court’s dismissal order; instead, plaintiffs state that

they are seeking three million dollars in damages and make vague references to

harm that they have suffered due to the (still unspecified) actions of the defendants.


                                            4
               Case: 17-12289     Date Filed: 03/08/2019    Page: 5 of 5


In other words, plaintiffs have waived or abandoned any argument that they might

have made on appeal.

       “[T]he law is by now well settled in this Circuit that a legal claim or

argument that has not been briefed before the court is deemed abandoned and its

merits will not be addressed.” Access Now, Inc. v. Sw. Airlines Co., 385 F.3d
1324, 1330 (11th Cir. 2004). And while we construe briefs filed by pro se litigants

liberally, even pro se litigants must follow the rules. Albra v. Advan, Inc., 490
F.3d 826, 829 (11th Cir. 2007); see Timson v. Sampson, 518 F.3d 870, 874 (11th

Cir. 2008) (issues not briefed by a litigant—even one proceeding pro se—are

deemed abandoned).

      “[P]assing references” to an issue in an appellant’s opening brief are not

enough to bring the issue before this Court on appeal. Sapuppo v. Allstate

Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014). “If an argument is not fully

briefed (let alone not presented at all) to the Circuit Court, evaluating its merits

would be improper both because the appellants may control the issues they raise on

appeal, and because the appellee would have no opportunity to respond to it.

Indeed, evaluating an issue on the merits that has not been raised in the initial brief

would undermine the very adversarial nature of our appellate system.” Access

Now, Inc., 385 F.3d at 1330.

      AFFIRMED.


                                           5